Fourth Court of Appeals
                                San Antonio, Texas
                                    September 22, 2016

                                   No. 04-15-00482-CV

                             IN RE ESPERANZA HUGHES,

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 15-03-54382-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
       Appellee’s motion for leave to exceed word limit in connection with its motion for
rehearing is hereby GRANTED.

      It is so ORDERED on September 22, 2016.

                                                         PER CURIAM




      ATTESTED TO: ________________________________
                   Keith E. Hottle
                   Clerk of Court